Motion to dismiss appeal granted with respect to item No. 1 of Schedule A annexed to the complaint, and the action severed; that judgment be entered in favor of the plaintiff for $650, the amount of said item, with interest thereon from July 14, 1925, to date of entry of such judgment, but without costs; the appeal to proceed as to the remaining issues, with leave to respondent to renew the motion as to item No. 2 upon the record; and in other respects the said motion is denied. Present — Clarke, P. J., Dowling, MerreE, McAvoy and Wagner, JJ.